The acts for continuing suits on the death of either party extends only to such cases where before the act the executors by a new suit might sue or be sued after the abatement of the former action, not to those cases where after the abatement by death no new suit could be maintained by or against them. The intent of the act was to save the expenses of an abatement and the delay consequent upon it, and as ejectment before the act abated by the death of the defendant, and could not be supported against executors or heirs for the ouster in the lifetime of the deceased, it will abate since the act in the same manner as before. The act never meant to subject executors or heirs to actions which they were not liable to before the act.
So the action abated.
NOTE. — This was altered by the act of 1799, Rev., ch. 532. *Page 403 
(501)